Per Curiam.
Phillip Shorey seeks leave to appeal from the denial of post conviction relief by Judge Sklar, sitting in the Criminal Court of Baltimore. Shorey was sentenced to death in 1961 upon the verdict of a jury convicting him of rape. The conviction was affirmed on appeal in Shorey v. State, 227 Md. 385.
Judge Edwin Harlan denied post conviction relief in 1962 and Shorey’s application for leave to appeal was denied in Shorey v. Warden, 229 Md. 620, cert. denied 371 *158U. S. 928. Judge Harlan again refused post conviction relief in 1965 and in Shorey v. Warden, 240 Md. 735, Ms action was approved. Judge Roszel Thomsen denied habeas corpus relief in the United States District Court for the District of Maryland and in 1968 was affirmed by the United States Court of Appeals for the Fourth Circuit in Shorey v. Warden, 401 F. 2d 474. In 1969 Judge James Cullen tried Shorey’s third petition for post conviction relief and there was no application for leave to appeal.
Judge Sklar held that each of Shorey’s seven claims for relief — not having been taken before a magistrate, denial of assistance of family, friends and counsel, no preliminary hearing, no counsel afforded at a preliminary hearing, a faulty indictment, inadequate representation and denial of due process — must be rejected because it either was decided against him on direct appeal, was not raised on direct appeal when it could have been, has been rightly rejected in a prior application or petition, or constitutes a frivolous or mere bald unsupported assertion. We agree with Judge Sklar.

Application denied.